DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Wissem et al US20180180451 (hereinafter “Wissem”) discloses a system and method for dynamically calibrating a distributed fibre optic sensing system is disclosed. The calibration system includes a light source for generating pulses of coherent light, an optical fibre arranged at least partly in a ground soil region to guide the light and a photo detector for detecting scattered light returning from the optical fibre in dependence of time. The method includes obtaining information from which a temporal change of an acoustic transfer characteristic of the ground soil region is derivable and calibrating a distributed acoustic sensing system based on the changed acoustic transfer characteristic. (Fig 1-5, Paragraph 0078-0104)
However, Wissem fails to disclose a coherent transceiver unit configured to extract information from the Rayleigh reflected signals, said transceiver unit including a single transmitter / receiver pair that employs an offset Tx/Rx frequency framing scheme. This configuration allows the device to generate radio frequency sources by an arrayed waveguide grating to reduce need for using additional high-cost optical laser source. The system flexibly adjusts a frequency spacing generated by the IQM through the AWG or the RF frequency source provided that range of frequencies occur within optical bandwidth of the modulator so as to 
Crickmore et al US20120188533 (hereinafter “Crickmore”) discloses a method of distributed acoustic sensing (DAS) whereby the derivative or rate of change of a signal backscatted from a fibre is measured. The change, or derivative of the phase measured in this way has a much smaller amplitude than the signal itself if the difference between the two times at which the signal is measured is much less than the period of the signal being measured, resulting in lower sensitivity. Frequency shifts can be applied to temporally displaced return signals to compare the rate of change, for example by employing an output interferometer arranged to modulate the signal in each arm by a different frequency shift. (Fig 1-4, Paragraph 0027-0038)
However, Crickmore fails to disclose a coherent transceiver unit configured to extract information from the Rayleigh reflected signals, said transceiver unit including a single transmitter / receiver pair that employs an offset Tx/Rx frequency framing scheme. This configuration allows the device to generate radio frequency sources by an arrayed waveguide grating to reduce need for using additional high-cost optical laser source. The system flexibly adjusts a frequency spacing generated by the IQM through the AWG or the RF frequency source provided that range of frequencies occur within optical bandwidth of the modulator so as to increase differences between Rayleigh scattering characteristics of each frequency, thus ensuring non-fading signals at similar instances in a dynamic fading scenario.

Prior arts such as Wissem and Crickmore made available do not teach or fairly suggest, a coherent transceiver unit configured to extract information from the Rayleigh reflected signals, 
Hence the best prior art of record fails to teach the invention as set forth in claims 1-10 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855